Exhibit 10.1

AMENDMENT NUMBER TWO TO CREDIT AGREEMENT

This Amendment Number Two to Credit Agreement (“Amendment”) is entered into as
of January 27, 2017, by and among Lenders identified on the signature pages of
this Amendment and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”) on the one hand, and eGAIN CORPORATION, a
Delaware corporation (“eGain”), and the Subsidiaries of eGain identified on the
signature pages hereof (such Subsidiaries, together with eGain, are referred to
each, individually, and collectively, jointly and severally, as “Borrower”) on
the other hand, in light of the following:

A. Borrower, Agent and the Lenders have previously entered into that certain
Credit Agreement, dated as of November 21, 2014, as amended by that certain
Amendment Number One to Credit Agreement, dated as of September 2, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to Borrower.  Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement.

B. In connection with the entry into the Credit Agreement and the other Loan
Documents on the Closing Date, Agent required that the Borrower satisfy certain
post-closing conditions to better perfect the Agent’s Lien, on behalf of itself
and the Secured Parties, on certain Equity Interests of Borrower’s Subsidiaries
(i) Exony Limited, a private limited company incorporated under the laws of
England and Wales (“Exony UK”) and (ii) eGain Communications Limited, a private
limited company incorporated under the laws of England and Wales (“eGain UK”),
as set forth under clauses (a), (b), and (c) of Schedule 3.6 to the Credit
Agreement (the “Post-Closing Condition”).  As of the date hereof, the
Post-Closing Condition has not been satisfied and Borrower has requested that
Agent and Lenders set forth their mutual agreement in this Amendment with
respect to the treatment of the Post-Closing Condition under the Credit
Agreement.

C. Borrower, Agent and Lenders desire to amend the Credit Agreement and provide
a waiver with respect to the Post-Closing Condition as provided for and on the
conditions herein.

NOW, THEREFORE, the parties hereby amend and supplement the Credit Agreement as
follows:

1. DEFINITIONS.  All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.

2. AMENDMENTS.

2.1 Section 2.4(e)(vi)  of the Credit Agreement is hereby amended and
supplemented by deleting the “.” after “required” at the end of such Section and
replacing it with “;” followed by:

“provided,  further, that if the financial statements demonstrate that EBITDA as
of the end of any fiscal year was less than $0, then the Leverage Ratio for such
fiscal year shall be deemed to be greater than 3.00:1.00 for purposes of the
prepayment required under this Section 2.4(e)(vi).

2.2 Section 7 (a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:





1

--------------------------------------------------------------------------------

 



(a) Minimum EBITDA.  On and prior to the Financial Covenant Replacement Date,
achieve EBITDA, measured on a quarter-end basis, of at least the required amount
set forth in the following table for the applicable period set forth opposite
thereto:

 

 

Applicable Amount

Applicable Period

($900,000)

For the four quarter period ending December 31, 2016

($2,000,000)

For the four quarter period ending March 31, 2017

($4,500,000)

For the four quarter period ending June 30, 2017

($6,100,000)

For the four quarter period ending September 30, 2017

($5,100,000)

For the four quarter period ending December 31, 2017

($3,800,000)

For the four quarter period ending March 31, 2018

($3,000,000)

For the four quarter period ending June 30, 2018

($1,500,000)

For the four quarter period ending September 30, 2018

$0

For the four quarter period ending December 31, 2018

$1,500,000

For the four quarter period ending March 31, 2019

$3,000,000

For the four quarter period ending June 30, 2019

$4,000,000

For the four quarter period ending September 30, 2019

 

2.3 Section 7 (b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) Minimum Liquidity.  Commencing as of the Second Amendment Effective Date
and on and prior to the Financial Covenant Replacement Date, at all times
achieve Liquidity, measured on a monthly basis, of at least $4,000,000, measured
as of the last day of each calendar month.

2.4 Section 7 (d) of the Credit Agreement is hereby amended and supplemented by
adding the following immediately prior to the “:”:





2

--------------------------------------------------------------------------------

 



provided, that if the financial statements demonstrate that EBITDA as of the end
of any fiscal quarter was less than $0, then the Leverage Ratio for such fiscal
quarter shall be deemed to be greater than 3.00:1.00.

2.5 The definition of “Applicable Margin” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:

 “Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent TTM Recurring
Revenue calculation delivered to Agent pursuant to Section 5.2 of the Agreement
(the “TTM Recurring Revenue Calculation”); provided, that for the period from
the Second Amendment Effective Date through June 30, 2017, the Applicable Margin
shall be set at the margin in the row styled “Level I”; provided further, that
any time an Event of Default has occurred and is continuing, the Applicable
Margin shall be set at the margin in the row styled “Level I”:   

Level

TTM Recurring
Revenue Calculation

Applicable Margin Relative to
Base Rate Loans (the “Base
Rate Margin”)

Applicable Margin
Relative to LIBOR Rate
Loans (the “LIBOR Rate
Margin”)

I

If the TTM Recurring Revenue is less than or equal to $45,000,000

6.00 percentage points

7.00 percentage points

II

If the TTM Recurring Revenue is greater than $45,000,000

4.50 percentage points

5.50 percentage points

 

Except as set forth in the foregoing provisos, the Applicable Margin shall be
based upon the most recent TTM Recurring Revenue Calculation, which will be
calculated as of the end of each fiscal quarter.  Except as set forth in the
foregoing provisos, the Applicable Margin shall be re-determined quarterly on
the first day of the month following the date of delivery to Agent of the
certified calculation of the TTM Recurring Revenue pursuant to Section 5.2 of
the Agreement; provided, that if Borrower fails to provide such certification
when such certification is due, the Applicable Margin shall be set at the margin
in the row styled “Level I” as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification).  In
the event that the information regarding the TTM Recurring Revenue contained in
any certificate delivered pursuant to Section 5.2 of the Agreement is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) Borrower shall immediately deliver to Agent a correct certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrower shall immediately deliver to Agent
full payment in respect of the accrued





3

--------------------------------------------------------------------------------

 



additional interest as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by Agent to the
affected Obligations. 

2.6 Clause (b)(iv) of the definition of “EBITDA” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:

(iv)        depreciation and amortization for such period (but excluding
amortization of deferred commissions),

2.7 Clause (b)(xii) of the definition of “EBITDA” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:

(xii)       with respect to the Loan Documents and related transactions, costs,
reasonable fees to Persons (other than any Borrower or any of its Affiliates),
or other charges or expenses incurred in connection therewith, which are
factually supportable and acceptable to Agent, up to an aggregate amount not to
exceed $500,000,

2.8 Clause (b)(xiii) of the definition of “EBITDA” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety as follows:

(xiii)      [reserved],

2.9 The definition of “Credit Amount” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following:

“Credit Amount” means the product of (i) 0.60 times (ii) TTM Recurring Revenue
calculated as of the last month for which the Credit Amount Certificate was most
recently delivered pursuant to Section 5.2 of the Agreement minus the aggregate
amount of reserves, if any, established by Agent under Section 2.1(c) of the
Agreement.

2.10 The definition of “Fee Letter” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following:

“Fee Letter” means that certain second amended and restated fee letter, dated as
of the Second Amendment Effective Date, between Borrower and Agent.

2.11 The definition of “Financial Covenant Replacement Date” set forth in
Schedule 1.1 to the Credit Agreement is hereby amended by deleting the same in
its entirety and replacing such definition with the following:

“Financial Covenant Replacement Date” means the first day of the fiscal quarter
following the date on which the Borrowers and their Subsidiaries have achieved
(both): (A)(i) a Fixed Charge Coverage Ratio equal to or greater than 1.50 to
1.00 and (ii) a Leverage Ratio of less than 2.50 to 1.00, in each case, for the
immediately preceding two consecutive fiscal quarters and (B) and Borrowers
would not have been in default under Section 7(d) as of the last day of the
immediately preceding fiscal quarter if such financial covenants were in
effect.  

2.12 The definition of “Leverage Ratio” set forth in Schedule 1.1 to the Credit
Agreement is hereby amended by deleting the same in its entirety and replacing
such definition with the following:





4

--------------------------------------------------------------------------------

 



“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Funded Indebtedness minus the aggregate amount of Qualified Cash in an
amount not to exceed a total of $3,000,000,  as of such date, to (b) EBITDA for
the 12 month period ended as of such date.

2.13 Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following definitions to the same in the appropriate alphabetical order:

“Applicable Period”  has the meaning specified therefor in the definition of
Applicable Margin.

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of the Second Amendment Effective Date.

“Second Amendment Effective Date” means January 27, 2017.

“TTM Recurring Revenue Calculation” has the meaning specified therefor in the
definition of Applicable Margin.

3. WAIVER WITH RESPECT TO POST-CLOSING CONDITION AND CONSENT TO EXTENSION OF
DELIVERY DATES.  Agent and Lenders agree that any Event of Default arising as a
result of the failure to have satisfied the Post-Closing Condition strictly in
accordance with the terms of the Credit Agreement, including, without
limitation, in accordance with the time frames set forth on Schedule 3.6 to the
Credit Agreement is hereby waived.  Agent and Lenders agree to extend the date
by which the Post-Closing Condition is required to be satisfied to February 5,
2017, unless extended by Agent in its sole discretion.  Failure to satisfy the
Post-Closing Condition by February 5, 2017, shall constitute an immediate Event
of Default.  The waiver, consent, and extension set forth herein are limited to
the specifics hereof, shall not apply with respect to any other facts or
occurrences other than those on which the failure to have satisfied the
Post-Closing Condition as of the date hereof is based, shall not excuse future
non-compliance with any Loan Document (including without limitation the
extension granted pursuant to this Section 3), shall not be a practical
construction, course of conduct or course of performance under any Loan
Document, and, except as expressly set forth herein, shall not operate as a
modification, consent, waiver, or amendment of any right, power, or remedy of
Agent or the Lenders, nor as a consent to, amendment or waiver of any further or
other matter, under the Loan Documents.  

4. REPRESENTATIONS AND WARRANTIES.  Borrower hereby affirms to Agent, for the
benefit of the Lender Group, that, giving effect to this Amendment, all of its
representations and warranties set forth in the Credit Agreement are true,
complete and accurate in all material respects as of the date hereof (except
those which specifically relate to an earlier date).

5. NO DEFAULTS.  Borrower hereby affirms to the Lender Group that, giving effect
to this Amendment, no Event of Default has occurred and is continuing as of the
date hereof.

6. CONDITIONS PRECEDENT.  The effectiveness of this Amendment is expressly
conditioned on (a) receipt by Agent of a copy of this Amendment duly executed by
Borrower, Lenders and Agent, and (b) receipt by Agent of a copy of the Second
Amended and Restated Fee Letter duly executed by Borrower and Agent and payment
of all fees set forth therein which are due.

7. COSTS AND EXPENSES.  Borrower shall pay to Agent all of Agent’s documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of their counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording



5

--------------------------------------------------------------------------------

 



fees, documentation fees, appraisal fees, travel expenses, and other reasonable
fees) arising in connection with the preparation, execution, and delivery of
this Amendment and all related documents.

8. COUNTERPARTS; EFFECTIVENESS.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  Upon the execution of a counterpart of this Amendment by each of the
parties hereto and satisfaction of the conditions set forth in Section 6 hereof,
it shall be deemed to be effective as of the Second Amendment Effective
Date.  Delivery of an executed counterpart of this Amendment by telefacsimile or
electronic mail shall be equally as effective as delivery of an original
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

9. FURTHER ASSURANCES.  Borrower shall execute and deliver all agreements,
documents and instruments, in form and substance reasonably satisfactory to
Agent, and take all actions as Agent may reasonably request from time to time to
perfect and maintain the perfection and priority of the security interests of
Agent in the Collateral and to consummate fully the transactions contemplated
under this Amendment and the other Loan Documents.

10. EFFECT ON LOAN DOCUMENTS.

10.1 The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan
Document.  Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect.  The consents, waivers and modifications set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse future non-compliance with the Loan Documents nor operate as a waiver of
any Default or Event of Default, shall not operate as a consent to any further
or other matter under the Loan Documents and shall not be construed as an
indication that any future waiver of covenants or any other provision of the
Credit Agreement will be agreed to, it being understood that the granting or
denying of any waiver which may hereafter be requested by any Loan Party remains
in the sole and absolute discretion of the Agent and the Lenders.

10.2 Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

10.3 To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

10.4 This Amendment is a Loan Document.



6

--------------------------------------------------------------------------------

 



10.5 Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Amendment.

10.6 Neither this Amendment nor any uncertainty or ambiguity herein shall be
construed against Agent, any member of the Lender Group, the Bank Product
Providers or any Loan Party, whether under any rule of construction or
otherwise.  This Amendment has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

10.7 The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

10.8 Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and  “including” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”.  The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment as a whole and not to
any particular provision of this Amendment.  Section, subsection, clause,
schedule, and exhibit references herein are to this Amendment unless otherwise
specified.  Any reference in this Amendment to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.  Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash or
immediately available funds (or, in the case of Letters of Credit or Bank
Products, providing Letter of Credit Collateralization or Bank Product
Collateralization, as applicable) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
the Credit Agreement to be repaid or cash collateralized.  Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record.

11. ENTIRE AGREEMENT.  This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

12. REAFFIRMATION OF OBLIGATIONS.  Borrower hereby (a) acknowledges and
reaffirms its obligations owing to Agent, the Bank Product Providers, and each
other member of the Lender Group under each Loan Document to which it is a
party, and (b) agrees that each of the Loan Documents to which it is a party is
and shall remain in full force and effect.  Borrower hereby (i) further ratifies
and reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Guaranty
and Security Agreement or any other Loan Document, to Agent, on behalf and for
the benefit of the Lender Group and the Bank Product Providers, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and (ii) acknowledges that all of such Liens and security
interests, and all Collateral heretofore pledged as security



7

--------------------------------------------------------------------------------

 



for such obligations, continue to be and remain collateral for such obligations
from and after the date hereof (including, without limitation, from after giving
effect to this Amendment).

13. RATIFICATION.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as amended hereby.  All
Obligations owing by Borrower are unconditionally owing by Borrower to Agent and
the Lenders, without offset, defense, withholding, counterclaim or deduction of
any kind, nature or description whatsoever.

14. RELEASE.

14.1 In consideration of the agreements of Agent and each Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns and other legal representatives (Borrower and all such
other persons being hereinafter referred to collectively as “Releasors” and
individually as a “Releasor”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent and each Lender
and all such other persons being hereinafter referred to collectively
as  “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set‑off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Releasors may now or hereafter own, hold, have or claim
to have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement or any
of the other Loan Documents or transactions thereunder or related thereto.

14.2 It is the intention of Borrower that this Amendment and the release set
forth above shall constitute a full and final accord and satisfaction of all
claims that may have or hereafter be deemed to have against Releasees as set
forth herein.  In furtherance of this intention, Borrower, on behalf of itself
and each other Releasor, expressly waives any statutory or common law provision
that would otherwise prevent the release set forth above from extending to
claims that are not currently known or suspected to exist in any Releasor’s
favor at the time of executing this Amendment and which, if known by Releasors,
might have materially affected the agreement as provided for
hereunder.  Borrower, on behalf of itself and each other Releasor, acknowledges
that it is familiar with Section 1542 of California Civil Code:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Borrower, on behalf of itself and each other Releasor, waives and releases any
rights or benefits that it may have under Section 1542 to the full extent that
it may lawfully waive such rights and benefits, and each of Borrower, on behalf
of itself and each other Releasor, acknowledges that it understands the
significance and consequences of the waiver of the provisions of Section 1542
and that it has been advised by its attorney as to the significance and
consequences of this waiver.





8

--------------------------------------------------------------------------------

 



14.3 Borrower, understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

14.4 Borrower, agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

15. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.  THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

16. SEVERABILITY.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

17. ESTOPPEL.  To induce Agent to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
as against Agent or any Lender with respect to the Obligations.

 

 

 



9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

 

 

BORROWER:

 

 

 

eGAIN CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:  Eric Smit

 

Title:  Chief Financial Officer

 

 

 

 





Amendment Number Two to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and sole Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Amendment Number Two to Credit Agreement

--------------------------------------------------------------------------------